FIRST DIVISION
                              BARNES, P. J.,
                        MCMILLIAN and MERCIER, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                 December 27, 2017

In the Court of Appeals of Georgia
 A17A1885. QUIGG v. GEORGIA PROFESSIONAL STANDARDS
     COMMISSION.

      BARNES, Presiding Judge.

      Following the grant of her application for discretionary appeal, Linda Jean

Quigg, former superintendent of the Thomas County School District (“School

District”), appeals the superior court’s order affirming the final decision of the

Georgia Professional Standards Commission (“Commission”) to suspend her

educator’s certificate for 60 days. Quigg argues that the Commission’s initial

investigation of her three alleged ethical violations was conducted in a procedurally

improper manner and that the Commission’s decision to suspend her educator’s

license therefore was made in excess of statutory authority, upon unlawful procedure,

and in violation of her due process rights. Quigg also contends that the Commission’s

decision to sanction her for three alleged ethical violations was clearly erroneous

because it was unsupported by the evidence on the whole administrative record.
      For the reasons discussed more fully below, the Commission’s decision to

sanction Quigg for dishonesty under Standard 4 of the Code of Ethics for Educators

(“Ethics Code”) for her involvement in a revision made to her daughter’s high school

transcript to include a personal fitness credit was clearly erroneous in view of the

whole record, given that Quigg was no longer serving as superintendent and had

retired from the School District when the incident occurred and thus was not acting

“in the course of professional practice.” We therefore reverse the superior court’s

order to the extent that it affirmed the Commission’s decision to sanction Quigg for

that alleged ethical violation and remand for further action consistent with this

opinion. We affirm the superior court’s order in all other respects.

      On appeal, we view the evidence presented at the administrative hearing in the

light most favorable to the agency’s decision. Bowman v. Palmour, 209 Ga. App. 270,

270 (1) (433 SE2d 380) (1993). So viewed, the evidence showed that Quigg held a

teaching certificate in Georgia at all times relevant to the present case. Quigg started

her career in the School District as an elementary school teacher. Quigg subsequently

left the School District and worked elsewhere for several years, but she later returned

to the School District and was promoted to the position of assistant principal and then

to the position of assistant superintendent of curriculum and instruction. In 2007,

                                           2
Quigg was promoted to the position of School District superintendent and served in

that position until the School District chose not to renew her contract in June 2011.1

      Quigg had two daughters who attended the Thomas County High School

during her tenure as superintendent. The ethical violations alleged against Quigg arise

out of a temporary change in the School District’s policy regarding dual enrollment

students in the 2009-2010 school year that benefitted Quigg’s oldest daughter; the

removal of confidential student files from Quigg’s work computer; and the inclusion

of course credit for personal fitness on the high school transcript of Quigg’s younger

daughter even though she had not taken that course.

      Dual Enrollment Policy. When Quigg served as superintendent, Georgia’s

Accel Program administered by the Georgia Student Finance Commission offered

high school students the opportunity to enroll in college courses and earn credit hours

toward a college degree while simultaneously meeting their high school graduation

requirements. The Accel Program was funded by the Georgia Lottery and provided

financial assistance for the cost of the college courses taken by high school students

      1
        Quigg questioned the basis for the non-renewal of her contract and filed
charges of gender discrimination and retaliation with the Equal Employment
Opportunity Commission (“EEOC”). After the EEOC granted her a “right to sue”
letter, Quigg filed a federal discrimination suit against the School District and other
defendants. The final resolution of that case is unclear from the record.

                                          3
enrolled in approved dual enrollment programs. A State regulation issued by the

Georgia Department of Education (“DOE”) required that the grades earned by dual

enrollment students in college courses be placed on the students’ high school

transcripts and be used in computing their high school grade point averages (the

“Dual Enrollment Regulation”).2

      Before and after the 2009-2010 school year, all grades of dual enrollment

students in the School District were posted on students’ transcripts in compliance

with the State’s Dual Enrollment Regulation. But, for the 2009-2010 school year

only, the School District adopted a new policy of posting the college class grades of

some, but not all, dual enrollment students on their high school transcripts, which

violated the Dual Enrollment Regulation. Under the School District’s new policy,

      2
        Ga. Comp. R. & Regs. r. 160-4-2-.34 (6) (b) (2009) provided: “The grades
and amount of credit for each approved course for students who participate in
approved dual enrollment programs shall be placed on high school transcripts and
shall be used in computing grade point averages.” Ga. Comp. R. & Regs. r. 160-4-2-
.34 (2) (e) (2010) provided: “For students who participate in approved dual
enrollment programs, the grades and amount of credit for each approved course shall
be placed on high school transcripts and shall be used in computing grade point
averages.” The current version of the regulation contains the same requirement. See
Ga. Comp. R. & Regs. 160-4-2-.34 (2) (d) (2) (2017) (“Grades earned at an eligible
postsecondary institution shall be included on the high school transcript and shall be
used, by the eligible high school, to compute a student’s grade point average.”).



                                          4
whether college course grades were included on a dual enrollment student’s high

school transcript depended on the student’s SAT score and whether the student

needed the credit from the college class to graduate.

      Quigg participated in meetings where the change in the dual enrollment policy

was discussed and saw emails questioning the validity of the change for the 2009-

2010 school year. One result of this change in policy was that the grades earned by

Quigg’s oldest daughter in her dual enrollment classes, including a “D” in one college

class, were not posted on her high school transcript. If the grades had been posted on

the daughter’s transcript, they would have lowered her grade point average.

Additionally, the School District reported students, including Quigg’s older daughter,

as dual enrollment students to the Georgia Student Finance Commission for funding

purposes under the Accel Program, even though the students’ college course grades

were not posted on their transcripts as required by the Dual Enrollment Regulation.

      The Confidential Student Files. The non-renewal of Quigg’s contract as

superintendent was effective June 30, 2011. Before she left the School District, Quigg

downloaded all of the electronic files from her work computer onto external flash

drives and deleted all of the information on the hard drive. The files included



                                          5
confidential student information, such as test scores and student identification

numbers.

      Personal Fitness Course Credit. The School District had a longstanding

practice of allowing students to meet the State graduation requirement of taking a

personal fitness class by instead taking marching band. However, a State regulation

issued by the DOE permitted only Junior ROTC to be substituted for personal fitness

credit (the “Personal Fitness Regulation”).3

      After her tenure as superintendent ended, Quigg retired from the School

District and moved with her family to Oconee County, where her younger daughter

enrolled in high school for the 2011-2012 academic year. Her daughter had taken

marching band at her high school in Thomas County, but not personal fitness. Before

      3
       Ga. Comp. R. & Regs. r. 160-4-2-.48 (5) (VI) (2009) provided:
      Health and Physical Education: One unit of credit in health and physical
      education is required. Students shall combine one-half or one-third units
      of credit of Health (17.011), Health and Personal Fitness (36.051), or
      Advanced Personal Fitness (36.061) to satisfy this requirement. Three
      (3) units of credit in JROTC (Junior Reserve Officer Training Corps)
      may be used to satisfy this requirement under the following conditions:
      1) JROTC courses must include Comprehensive Health and Physical
      Education Rule requirements in rule 160-4-2-.12 and 2) the local Board
      of Education must approve the use of ROTC courses to satisfy the one
      required unit in health and physical education.
The regulation was amended in 2011 but contains the same language pertaining to
personal fitness. See Ga. Comp. R. & Regs. r. 160-4-2-.48 (5) (VI) (2017).

                                         6
school started, when an Oconee County School District counselor informed Quigg

that her daughter did not have a personal fitness credit as required for graduation,

Quigg contacted the principal at her daughter’s former school and asked him to check

on her daughter’s transcript in light of the School District’s longstanding policy of

allowing personal fitness credit for marching band. After speaking with Quigg, the

principal contacted the clerk of student records at the daughter’s former school, who

revised the daughter’s transcript to substitute a personal fitness credit for marching

band. The clerk then sent the revised transcript to Oconee County.

      The Investigation. George Kornegay succeeded Quigg as superintendent of the

School District in July 2011. Quigg and Kornegay had a strained working relationship

dating back several years. After becoming the new superintendent, Kornegay learned

that Quigg had removed all of the electronic files from the hard drive of her work

computer. Counsel for the School District requested that Quigg return the electronic

files, and she complied with the request. Based on the information contained in the

electronic files and upon learning of the School District’s policies during Quigg’s

tenure that violated the Dual Enrollment Regulation and Personal Fitness Regulation,

Kornegay became concerned that further investigation was needed to determine

whether Quigg had violated any ethical rules. Kornegay took steps to have the School

                                          7
District rescind the dual enrollment and personal fitness policies that had been in

effect during Quigg’s tenure as superintendent and to enact a new dual enrollment

policy consistent with the State’s Dual Enrollment Regulation. Kornegay also had the

personal fitness credit removed from the high school transcript of Quigg’s younger

daughter and a new transcript sent to Oconee County reflecting that she had taken

band rather than a personal fitness class.

      In February 2012, Kornegay emailed John Grant, the Commission’s chief

investigator for ethics violations, and requested help in determining whether any of

the “irregular” practices he had identified in the School District rose to the level of

reportable ethics violations. Later that month, before a formal written request for an

investigation had been filed with and approved by the Commission, Grant traveled

to Thomas County, where he reviewed documents, interviewed some of the School

District’s staff, and met with Kornegay.

      Following Grant’s initial investigation and after receiving input from him,

Kornegay submitted a written request for an investigation of Quigg to the

Commission in March 2012. The request alleged that Quigg had violated the Code

of Ethics for Educators issued by the Commission (“Ethics Code”) based on her



                                             8
conduct relating to the School District’s dual enrollment policy and the personal

fitness policy and her removal of confidential student files from her work computer.

      In April 2012, the Commission’s Educator Ethics Review Committee reviewed

the written request submitted by Kornegay and recommended an investigation of

Quigg to the Commission, and the Commission authorized the investigation of Quigg

for the aforementioned alleged ethical violations. In July 2012, after some additional

investigation by Grant, the Commission notified Quigg that it had found probable

cause to recommend disciplinary action against her. Following the Commission’s

finding of probable cause, Quigg requested a full evidentiary hearing before an

administrative law judge (“ALJ”) with the Office of State Administrative Hearings.

      Prior to the administrative hearing, the Commission filed a Statement of

Matters Asserted that detailed the ethics charges against Quigg relating to the School

District’s dual enrollment and personal fitness policies and the removal of

confidential student files from her work computer. The Commission alleged that

Quigg’s conduct violated Ethics Code Standard 4, “Honesty,” and Standard 10,

“Professional Conduct.” See Ga. Comp. R. & Regs., r. 505-6-01 (3) (d) (2), (j). Based

on Quigg’s alleged ethical violations, the Commission sought the suspension of

Quigg’s educator’s certificate for 90 contract days. Quigg filed an answer to the

                                          9
Commission’s Statement of Matters Asserted, denying any violation of the Ethics

Code.

        The ALJ conducted the requested hearing at which the Commission and Quigg

introduced documentary evidence and multiple witnesses testified, including

Kornegay, Grant, and Quigg. After the hearing, the Commission and Quigg both

submitted proposed orders containing findings of fact and conclusions of law. In her

proposed order, Quigg asserted that there was insufficient evidence to support a

finding that she had committed any ethics violations relating to the dual enrollment

and personal fitness policies and the removal of confidential student files. Quigg

further asserted that Commission had violated the applicable statutory framework and

her due process rights based on procedural irregularities in the manner in which Grant

conducted the investigation.

        Following the hearing and receipt of the parties’ proposed orders, the ALJ

entered a detailed order containing findings of fact and conclusions of law. The ALJ

noted that while it had “concerns about the procedures that were followed” in the

investigation of the case, the Commission had substantially complied with the

statutory framework for investigating ethics violations and Quigg had failed to show



                                         10
that she suffered any prejudice resulting from the manner in which the investigation

had been conducted.

      As to the factual allegations raised by the Commission, the ALJ found that

there was insufficient evidence that Quigg was the “mastermind” who orchestrated

the one-time change to the School District’s dual enrollment policy for the 2009-2010

school year and the policy of allowing students to receive personal fitness credit for

taking marching band. The ALJ concluded, however, that the evidence still supported

a finding that Quigg had violated Ethics Code Standards 4 and 10 through her

inaction in response to the change in the dual enrollment policy that she was aware

violated the State’s Dual Enrollment Regulation; her unjustified removal of the

confidential student files from her computer; and her efforts to have her daughter’s

transcript changed to substitute a personal fitness credit for band when she knew that

the School District’s personal fitness policy violated the State’s Personal Fitness

Regulation. But, the ALJ declined to suspend Quigg’s educator’s certificate for 90

contract days as recommended by the Commission and instead concluded that a

suspension of 60 days was “more suitable to the proven allegations.”

      The decision of the ALJ was made the final decision of the Commission. Quigg

filed a petition for judicial review in the superior court, challenging the sufficiency

                                          11
of the evidence and the alleged procedural irregularities in the manner in which the

Commission’s investigation was conducted. The superior court held a hearing on the

petition and entered an order affirming the final decision of the Commission. Quigg

filed an application for discretionary appeal with this Court, which we granted,

resulting in the present appeal.

      Under the Georgia Administrative Procedure Act, OCGA § 50-13-1 et seq. (the

“APA”), the administrative agency “is the finder of fact and weighs the credibility of

the evidence,” Ga. Public Svc. Comm. v. Southern Bell, 254 Ga. 244, 246 (327 SE2d

726) (1985), and in reviewing the agency’s decision, the superior court “shall not

substitute its judgment for that of the agency as to the weight of the evidence on

questions of fact.” OCGA § 50-13-19 (h). See Ga. Public Svc. Comm. v. Alltel Ga.

Communications Corp., 244 Ga. App. 645, 647 (536 SE2d 542) (2000). But, the

agency’s decision may be reversed or modified by the court

      if substantial rights of the appellant have been prejudiced because the
      administrative findings, inferences, conclusions, or decisions are: (1) In
      violation of constitutional or statutory provisions; (2) In excess of the
      statutory authority of the agency; (3) Made upon unlawful procedure;
      (4) Affected by other error of law; (5) Clearly erroneous in view of the
      reliable, probative, and substantial evidence on the whole record; or (6)



                                         12
      Arbitrary or capricious or characterized by abuse of discretion or clearly
      unwarranted exercise of discretion.


OCGA § 50-13-19 (h). “Upon further discretionary appeal to this Court, our duty is

not to review whether the record supports the superior court’s decision but whether

the record supports the final decision of the [administrative agency].” (Citation and

punctuation omitted.) Alltel Ga. Communications Corp., 244 Ga. App. at 647.

      1. Quigg contends that the Commission’s decision to sanction her educator’s

certificate must be reversed under OCGA § 50-13-19 (h) (2) and (3) because the

Commission’s decision was made in excess of statutory authority and upon unlawful

procedure, given the manner in which the Commission conducted the investigation.

We conclude that even if the Commission failed to comply with the proper statutory

procedures in conducting the initial investigation, Quigg has failed to show that her

substantial rights were prejudiced by the procedural impropriety and thus has failed

to establish a basis for reversal of the Commission’s decision under the APA.

      One of the legislative purposes of the Georgia Professional Standards Act,

OCGA § 20-2-981 et seq. (the “Act”), is to provide a process for the Commission

“[t]o investigate reports of specified criminal conduct, violations of professional or

ethical codes of conduct, and violations of certain rules, regulations, and policies by

                                          13
school system educators.” OCGA § 20-2-982 (6). To that end, the Act authorizes the

Commission to begin an investigation of alleged ethical violations “[u]pon receipt of

a written request from a local board, the state board, or one or more individual

residents of this state.” OCGA § 20-2-984.3 (a) (2).4 Once a written request for an

investigation is received, the Commission must decide whether to conduct a

preliminary investigation of the alleged ethical violations within 30 days of the

request or seek an extension. OCGA § 20-2-984.3 (b).5 If the Commission determines

that a preliminary investigation is warranted, an investigator of the Commission

conducts the preliminary investigation to determine if probable cause exists to

recommend disciplinary action. OCGA § 20-2-984.4 (a).6 The Commission has


      4
       OCGA § 20-2-984.3 (a) (2) provides:
      Upon receipt of a written request from a local board, the state board, or
      one or more individual residents of this state, the commission shall be
      authorized to investigate . . . [a]lleged violations by an educator of the
      code of ethics of the commission[.]

      5
        OCGA § 20-2-984.3 (b) provides in part:
      The commission shall decide whether to conduct a preliminary
      investigation pursuant to this Code section within 30 days of the request
      unless an extension is granted pursuant to the procedure outlined in
      subsection (b) of Code Section 20-2-984.5. . . .
      6
        OCGA § 20-2-984.4 (a) provides in part:
      If the commission agrees to investigate matters reported under Code

                                         14
authority during the investigation to conduct plenary hearings, issue subpoenas,

administer oaths and affirmations, and access criminal histories of educators, OCGA

§ 20-2-984.4 (b),7 but the Commission investigator is limited to investigating the


      Section 20-2-984.2 or Code Section 20-2-984.3, an investigator of the
      commission shall conduct a preliminary investigation of the reported
      matters to determine if probable cause exists to recommend disciplinary
      action. . . .
      7
        OCGA § 20-2-984.4 (b) provides:
      In conducting an investigation authorized by this Code section, the
      commission shall:
      (1) Be authorized to conduct plenary hearings;
      (2) Have the power to administer oaths and affirmations;
      (3) Have the power to issue subpoenas in the name of the commission
      to compel the attendance of witnesses and the production of documents
      and any other things to be used as evidence. Such subpoenas shall be
      served in any manner now or hereafter provided for service of
      subpoenas issued by the superior courts. In the event any person fails or
      refuses to obey a subpoena issued under this paragraph, such failure or
      refusal shall constitute contempt of the commission. Upon application
      by the commission to the superior court of the county wherein such
      person resides or is found, the superior court shall have power, after
      notice and hearing, to adjudge such person in contempt and to punish
      such person by a fine not exceeding $300.00 or by imprisonment not
      exceeding 20 days or by both such fine and imprisonment and to enter
      such other orders and take such other action as may be necessary to
      enforce compliance with and obedience to the subpoena. At such
      hearing, the person subpoenaed shall be entitled to make any defense
      and to show any valid reason why he or she failed or refused to comply
      with the subpoena; and
      (4) Have the power to access criminal histories of educators through the
      Georgia Crime Information Center and the National Crime Information

                                         15
matters asserted in the original written request unless additional written requests are

filed. OCGA § 20-2-984.4 (c).8

      Quigg argues that the Commission failed to follow the proper procedure in

conducting the preliminary investigation into her alleged ethical violations because

Grant began assisting the School District with the investigation before the formal

written request for an investigation had been filed with the Commission by Kornegay

and before the Commission had determined that a preliminary investigation was

warranted.9 However, even if the Commission failed to follow the proper statutory

procedures for conducting a preliminary investigation, there is no evidence that the



      Center. This access shall include a GCIC terminal. Information provided
      by GCIC or NCIC shall be used in accordance with Code Section
      35-3-35 and with applicable federal and state laws, rules, or regulations.
      8
       OCGA § 20-2-984.4 (c) provides in part: “The investigation conducted
pursuant to this Code section is limited to the matters asserted in the written
complaint unless additional written complaints are filed. . . .”
      9
          Although the Act authorizes the Commission to provide “consultative
services pertaining to the teaching profession to anyone who has a vested interest in
education and make recommendations to the state board or to local boards which will
promote an improvement in the teaching profession,” the Act provides that the
“investigative powers of the [C]ommission may not be exercised” in conducting such
a consultation. OCGA § 20-2-984 (h). Grant’s actions in traveling to the School
District to assist Kornegay thus constituted an investigation rather than “consultative
services” under the terms of the Act.

                                          16
procedural irregularity prejudiced any of Quigg’s substantial rights so as to authorize

the reversal or modification of the Commission’s decision to sanction her. See OCGA

§ 50-13-19 (h); Bd. of Regents of the Univ. Sys. of Ga. v. Houston, 282 Ga. App. 412,

415 (1) (638 SE2d 750) (2006); Safety Fire Commr. v. U.S.A. Gas, 229 Ga. App. 807,

810 (5) (494 SE2d 706) (1997).10

      The record reflects that Grant, the Commission investigator, began his

preliminary investigation into Quigg’s three alleged ethical violations after receiving

an email request for help from Kornegay, the current School District superintendent,

rather than after a formal written request for an investigation had been submitted and

approved for investigation by the Commission. Grant did not rely on any of the

authorized powers that are part of a formal Commission investigation, see OCGA §

20-2-984.4 (b), but instead simply served as additional support to the School District,

reviewing documents, interviewing some staff members, and speaking with


      10
         Because Quigg has failed to demonstrate that her substantial rights were
prejudiced by the alleged procedural irregularities, we need not resolve whether the
Commission was required to act in strict or substantial compliance with the statutory
procedures for investigations. See OCGA § 1-3-1 (c) (“A substantial compliance with
any statutory requirement, especially on the part of public officers, shall be deemed
and held sufficient, and no proceeding shall be declared void for want of such
compliance, unless expressly so provided by law.”); Cook v. NC Two, 289 Ga. 462,
464-465 (712 SE2d 831) (2011) (discussing rule of substantial compliance).

                                          17
Kornegay. The School District subsequently submitted a formal written request to the

Commission pursuant to OCGA § 20-2-984.3 (a) (2) that detailed Quigg’s three

alleged ethical violations that had initially been identified by Kornegay, and the

Commission voted to approve a preliminary investigation of Quigg, as authorized by

OCGA § 20-2-984.3 (b). After further investigation had been conducted and reviewed

by the Commission, the Commission notified Quigg that it had found probable cause

to suspend her educator’s certificate. See OCGA § 20-2-984.5 (a), (c).11 After Quigg

contested the basis for the recommended suspension, she received a Statement of

Matters Asserted from the Commission that detailed her alleged ethical violations.

      11
        OCGA § 20-2-984.5 (a) and (c) provide:
      (a) After a preliminary investigation authorized by Code Section
      20-2-984.4, the commission shall review the report of the investigator
      and either determine that no further action need be taken or recommend
      that a particular disciplinary action be imposed. This determination shall
      be made no later than the commission’s regularly scheduled meeting
      next occurring after 60 days from receipt of the findings of the
      preliminary investigation. . . .
      (c) If the commission finds that there is probable cause for imposing a
      sanction against the educator, it may recommend any combination of the
      following:
      (1) That the educator be warned, reprimanded, monitored, or any
      combination thereof; or
      (2) That the certificate of the educator be suspended, revoked, or denied.
      The commission shall provide to the educator, at the time of the initial
      probable cause finding, a written summary statement of the findings of
      fact upon which the probable cause was determined.

                                         18
See OCGA § 50-13-13 (a) (2) (D).12 A two-day administrative hearing before an

impartial ALJ then was held in which Quigg was provided ample opportunity to

present a full defense to the alleged violations. See OCGA § 20-2-984.5 (d).13

      “An initial procedural violation can be cured by a subsequent procedural

remedy.” Pryor Organization v. Stewart, 274 Ga. 487, 491 (3) (554 SE2d 132)

(2001). See Murray v. Hooks, 313 Ga. App. 485, 486 (722 SE2d 82) (2011). That is

the situation here, where any initial irregularity in the Commission’s investigatory

procedure was cured by the subsequent procedures undertaken before the ALJ and the

Commission and by the notice and full opportunity to be heard that was afforded to

Quigg. Furthermore, there is no evidence that Grant’s initial investigation led to

ethics charges against Quigg different from the ones that Kornegay originally sought



      12
         OCGA § 50-13-13 (a) (2) (D) provides that in contested cases, an agency
shall provide a “short and plain statement of the matters asserted.”
      13
        OCGA § 20-2-984.5 (d) provides:
      In a contested case, if the commission determines that probable cause
      exists to impose a sanction against an educator or to deny a certificate
      to an applicant, an opportunity for a hearing shall be provided to the
      educator or applicant pursuant to Code Section 50-13-41 [of the APA].
      Based on the findings of fact and conclusions of law of the
      administrative law judge as provided in that Code section, the
      commission may take any combination of the actions referred to in
      subsection (c) of this Code section.

                                        19
help in investigating. Under these circumstances, Quigg has not demonstrated that her

substantial rights were prejudiced by the alleged procedural irregularities and

therefore has failed to supply a basis for reversing or modifying the Commission’s

decision to sanction her. See id. See also Ga. Dept. of Human Resources v. Odom,

266 Ga. App. 493, 498 (597 SE2d 559) (2004) (appellant’s substantial rights were not

prejudiced, where appellant had “not shown how she was harmed by the procedure

employed by the board in issuing its decision”). Cf. State v. Lampl, 296 Ga. 892, 896

(2) (770 SE2d 629) (2015) (defendant was not entitled to dismissal of indictment and

suppression of grand jury testimony even though special purpose grand jury exceeded

the scope of its authority in its investigation).14 Accordingly, the trial court properly

determined that the Commission’s decision should not be reversed or modified under

OCGA § 15-13-19 (h) based on a failure to follow proper investigatory procedures.

      14
          Quigg also argues that Grant’s initial investigation, which occurred before
the written request to investigate had been filed by the School District and the
preliminary investigation had been approved by the Commission, was an ultra vires
act that rendered the Commission’s efforts to sanction her entirely null and void. But,
an action is ultra vires only if it is beyond the power or authority of the governmental
entity to perform under any circumstances; a procedural irregularity in the exercise
of granted powers, as alleged to have occurred in the instant case, does not rise to the
level of an ultra vires act. See Faulk v. Twiggs County, 269 Ga. 809, 811 (504 SE2d
668) (1998); City of Atlanta v. North by Northwest Civic Assoc., 262 Ga. 531, 539 (7)
(a) (422 SE2d 651) (1992); Gove v. Sugar Hill Investment Assoc., 219 Ga. App. 781,
784 (2) (466 SE2d 901) (1995).

                                           20
      2. Quigg further contends that the procedural irregularities in the Commission’s

investigation violated her due process rights, necessitating the reversal of the

sanctions imposed upon her.

      Suspension of a professional license must satisfy the procedural due process

requirements of the United States and Georgia Constitutions, and “due process

requires that some form of a hearing must be held before one is finally deprived of

their property interest in a professional license.” Gee v. Professional Practices

Comm., 268 Ga. 491, 493 (1) (491 SE2d 375) (1997).

      The constitutionally-guaranteed right to due process of law is, at its
      core, the right of notice and the opportunity to be heard. Neither the
      federal nor the state constitution’s due process right guarantees a
      particular form or method of procedure, but is satisfied if a party has
      reasonable notice and opportunity to be heard, and to present [his or her]
      claim or defense, due regard being had to the nature of the proceeding
      and the character of the rights which may be affected by it.


(Citations and punctuation omitted.) Cobb County Sch. Dist. v. Barker, 271 Ga. 35,

37 (2) (518 SE2d 126) (1999).

      Here, Quigg was provided with detailed notice of the ethical charges brought

against her in the Statement of Matters Asserted filed by the Commission, and she

was afforded an opportunity to cross-examine the Commission’s witnesses and

                                         21
present her own witnesses and documentary evidence in the evidentiary hearing

conducted before the ALJ. And, as previously noted, even if there were procedural

irregularities in the initial investigation conducted by Grant, those irregularities were

cured by the subsequent procedures, including the School District’s filing of a written

request for investigation, the Commission’s approval of the investigation, and the full

hearing before the impartial ALJ. See Pryor Organization, 274 Ga. at 491 (3);

Murray, 313 Ga. App. at 486. Consequently, Quigg has failed to show that her due

process rights were violated.

      3. Quigg also contends that the Commission’s decision to sanction her for (a)

her conduct relating to the dual enrollment policy, (b) the removal of confidential

student files from her work computer, and (c) the alteration of her daughter’s

transcript to reflect a personal fitness credit must be reversed because the evidence

was insufficient to support the decision.

      Under the APA,

      an administrative agency’s findings and conclusions may be reversed by
      the superior court if they are “[c]learly erroneous in view of the reliable,
      probative, and substantial evidence on the whole record.” OCGA § 50-
      13-19 (h) (5). This language has been interpreted to preclude review if
      any evidence on the record substantiates the administrative agency’s


                                            22
      findings of fact and conclusions of law. The presence of conflicting
      evidence is sufficient to satisfy the any evidence standard.


(Citations and punctuation omitted.) Alberson, 273 Ga. App. at 4-5 (1).

      (a) Dual Enrollment Policy. The ALJ found that there was insufficient evidence

to support the Commission’s allegation that Quigg was the “mastermind” who

orchestrated the one-time change to the School District’s dual enrollment policy for

the 2009-2010 academic year that made the reporting of college courses dependent

on a student’s SAT score and whether the student needed the credit from college

classes to graduate. However, the ALJ found that Quigg had known that the School

District’s change to its dual enrollment policy violated the State’s Dual Enrollment

Regulation but had done nothing about it in her role as superintendent. The ALJ

further found that Quigg had allowed the School District to report students as dual

enrollment for funding purposes, knowing that their college course grades would not

be reported on their transcripts as required by the Dual Enrollment Regulation, and

that she took advantage of the temporary policy change to benefit her older daughter

“while ignoring her obligation to comply with the law.”

      Based on these findings, the ALJ concluded that Quigg’s conduct pertaining

to the dual enrollment issue violated Ethics Code Standard 4, entitled “Honesty,”

                                         23
which provided that “[a]n educator shall exemplify honesty and integrity in the course

of professional practice” and further provided that unethical conduct included but was

not limited to “falsifying, misrepresenting or omitting . . . information submitted to

federal, state, local school districts and other governmental agencies.” Ga. Comp. R.

& Regs., r. 505-6-.01 (3) (d) (2) (2010).15 Additionally, the ALJ concluded that

Quigg’s conduct violated Ethics Code Standard 10, entitled “Professional Conduct,”

which provided in part that “[a]n educator shall demonstrate conduct that follows

generally recognized professional standards and preserves the dignity and integrity

of the teaching profession.” Ga. Comp. R. & Regs., r. 505-6-.01 (3) (j) (2010).16

These findings and conclusions were adopted by the Commission as its final decision.

      (i) Quigg argues that the Commission’s decision must be reversed because

there was no evidence that she knew of the one-time change to the School District’s

dual enrollment policy for the 2009-2010 academic year. Quigg’s argument is belied

by the record when construed in the light most favorable to the Commission, as our

      15
        The current version of the Ethics Code contains the same language in
Standard 4. See Ga. Comp. R. & Regs., r. 505-6-.01 (3) (d) (2) (2017).
      16
         The current version of Standard 10 does not materially differ from the prior
version. See Ga. Comp. R. & Regs., r. 505-6-.01 (3) (j) (2017) (“An educator shall
demonstrate conduct that follows generally recognized professional standards and
preserves the dignity and integrity of the education profession. . . .”).

                                         24
standard of review requires. See Bowman, 209 Ga. App. at 270 (1). The former

director of technology for the School District testified that in 2010, she was in a

meeting with Quigg and others in Quigg’s office where questions were raised about

the validity of the change in the dual enrollment policy, and a decision was made to

have the School District curriculum director contact the DOE about the change. After

speaking with DOE officials, the curriculum director sent an email on which Quigg

was copied in which the director noted that those officials were unaware of any

“minimum SAT requirement for a college course to count as high school credit.” An

assistant principal also sent an email in which he questioned the dual enrollment

policy change to the principal of his school, noting that only posting some students’

dual enrollment grades on their high school transcripts “may violate our code of

ethics” and further noting that dual enrollment students “whose tuition has been paid

by the state” through the Accel Program “must have their grades reflected on their

high school transcripts.” A copy of the response to that email was found on the

computer files later retrieved from Quigg that she had removed from her work

computer, indicating that she had been aware of the assistant principal’s concerns.

Furthermore, Quigg herself conceded during questioning by the ALJ that she was

made aware of the School District’s dual enrollment policy change when her daughter

                                         25
enrolled in college classes that year, and that she reviewed in “general fashion” the

reports sent to the State by the School District in which students were reported as dual

enrollment students for funding purposes.

      In light of the record construed as a whole, there was evidence to support the

ALJ and Commission’s finding that Quigg knew of the change to the School

District’s dual enrollment policy for the 2009-2010 school year and of the questions

that had been raised about the validity of the policy change, which violated the clear

and unambiguous language of the State’s Dual Enrollment Regulation. See Ga.

Comp. R. & Regs. r. 160-4-2-.34 (6) (b) (2009); Ga. Comp. R. & Regs. r. 160-4-2-.34

(2) (e) (2010). The evidence further shows that despite that knowledge, Quigg, in her

role as local school district superintendent, failed to ensure that the State’s Dual

Enrollment Regulation was properly enforced in the School District, instead allowing

the School District to continue reporting students as dual enrollment for funding

purposes and taking advantage of the policy change for the benefit of her own

daughter.17 See generally OCGA § 20-2-109 (a local school superintendent is the

      17
        Quigg testified that she did not use her position as superintendent to help her
daughters academically, but the ALJ and Commission rejected that testimony as
lacking credibility based on an email chain reflecting that when she was
superintendent, Quigg would email teachers and principals when she was upset over
the grades of one of her daughters. Under the APA, the Commission, rather than the

                                          26
“executive officer of the local board of education” and has the duty “to enforce all

regulations and rules of the State School Superintendent and of the local board

according to the laws of the state and the rules and regulations made by the local

board that are not in conflict with state laws”); Hall v. Nelson, 282 Ga. 441, 444 (4)

(651 SE2d 72) (2007) (a local school superintendent is the “executive officer” of the

school district “who must comply with state law” in carrying out his or her duties).

Accordingly, the Commission was authorized to find that Quigg violated Ethics Code

Standards 4 and 10 based on her conduct with respect to the dual enrollment policy

change.

      (ii) Quigg also emphasizes that while the Commission initially charged her

with causing the one-year change in the School District’s dual enrollment policy, the

ALJ and Commission ultimately found that she was not the “mastermind” who

orchestrated the change and instead sanctioned her based on evidence that she was

aware that the policy violated the State’s Dual Enrollment Regulation, did nothing

about it in her role as superintendent, allowed the School District to continue

reporting students as dual enrollment for funding purposes even when their college

courts, was authorized to evaluate Quigg’s credibility and resolve any conflicts in the
evidence regarding her role overseeing the education of her children while serving
as superintendent. See Southern Bell, 254 Ga. at 246.

                                          27
course grades were not posted on their transcripts, and took advantage of the policy

change for the benefit of her older daughter. According to Quigg, her due process

rights were violated because she was ultimately sanctioned for conduct that varied

from the conduct for which she was charged. We disagree.

             [I]n contested cases, such as the present case, the APA provides
      for a hearing after reasonable notice. See OCGA § 50-13-13 (a) (1). The
      notice must include “[a] short and plain statement of the matters
      asserted.” OCGA § 50-13-13 (a) (2) (D); see also OCGA § 50-13-
      18(c)[.] Mere vagaries or generalities are insufficient, and the notice
      must be sufficiently specific and detailed to convey to the employee the
      substantial nature of the charge without requiring speculation on [her]
      part as to the precise complaint [s]he must answer.


(Citations and punctuation omitted.) Ga. Professional Standards Comm. v. James,

327 Ga. App. 810, 814 (761 SE2d 366) (2014).

      Here, the Statement of Matters Asserted filed by the Commission before the

administrative hearing alleged that Quigg used her authority to change the School

District’s policy on dual enrollment. Of course, necessarily included within that

allegation by implication was that Quigg was aware of the policy change. Moreover,

the Statement also alleged that Quigg was aware through emails that the dual

enrollment policy change violated State regulations, and that the result in the change

                                         28
in policy was that Quigg’s older daughter was able to avoid having her dual

enrollment grades posted on her high school transcript. The Statement further alleged

that Quigg’s older daughter was listed as a dual enrollment student on School District

reports for funding purposes and that her classes were paid for by the State, even

though her college course grades were not posted on her transcript. Given these

combined allegations, we conclude Quigg was sufficiently put on notice that she

could be sanctioned for the conduct found by the ALJ and Commission in this case.

Cf. Bennett v. State, 334 Ga. App. 381, 388 (3) (a) (779 SE2d 420) (2015) (indictment

in criminal case puts defendant on notice that he can be convicted of the offenses

expressly charged in the indictment as well as any lesser included offenses).

      (b) The Confidential Student Files. The ALJ found that Quigg had removed

multiple confidential student files from her work computer without any legitimate

reason, and that while there was no evidence that Quigg had misused or improperly

disclosed the confidential information, the effect of her actions had been to cause

inconvenience for Kornegay, the new superintendent. The ALJ concluded that

Quigg’s conduct in removing the computer files violated Standard 10 of the Ethics

Code, and the Commission adopted the ALJ’s findings and conclusions.



                                         29
      Quigg emphasizes that Ethics Code Standard 10 requires evidence that the

educator engaged in conduct that does not follow “generally recognized professional

standards,” Ga. Comp. R. & Regs., r. 505-6-.01 (3) (j) (2010), and she argues that

there was no evidence that her removal of the computer files violated such standards.

However, Kornegay, the School District’s current superintendent, testified that

Quigg’s removal of the files was “irregular,” “unusual,” and “strange” from a

professional standpoint and was inconsistent with his own professional experience

as an educator. Construed in the light most favorable to the decision of the ALJ and

Commission, Kornegay’s testimony provided some evidence to support a finding that

Quigg’s removal of the files did not follow generally recognized professional

standards.

      (c) Personal Fitness Course Credit. The ALJ found that after Quigg’s role as

superintendent had ended and she had moved with her family to Oconee County, she

requested that her younger daughter’s transcript be altered to show credit for personal

fitness, a course that the daughter had not taken, and allowed the altered transcript to

be submitted to the Oconee County School District. The ALJ further found that while

there was insufficient evidence to support the Commission’s allegation that Quigg

had created the School District’s longstanding practice of allowing students to receive

                                          30
personal fitness credit for taking marching band, there was evidence that Quigg knew

that the practice was inconsistent with the State’s Personal Fitness Regulation when

she requested that her daughter’s transcript be altered in the summer of 2011. The

ALJ concluded that Quigg’s conduct in having her daughter’s transcript altered was

a violation of Ethics Code Standard 4, and the Commission adopted the findings and

conclusions of the ALJ.

      Quigg highlights that Ethics Code Standard 4 applies to conduct committed by

an educator “in the course of professional practice,” Ga. Comp. R. & Regs., r. 505-6-

.01 (3) (d) (2) (2010), and she maintains that there was no evidence that she was

acting in the course of professional practice when she sought to have her daughter’s

transcript changed to reflect a personal fitness credit, given that she was no longer

superintendent and was retired from the school system. The Commission does not

respond to Quigg’s argument on this specific point. We agree with Quigg.

      “In construing agency regulations, we employ the basic rules of statutory

construction and look to the plain meaning of the regulation to determine its

meaning.” Walker v. Dept. of Transp., 279 Ga. App. 287, 292 (2) (a) (630 SE2d 878)




                                         31
(2006).18 See Upper Chattahoochee Riverkeeper v. Forsyth County, 318 Ga. App.
499, 502 (1) (734 SE2d 242) (2012). The phrase “in the course of” is generally

defined as “at some time or times during; in the process or during the progress of.”

Webster’s New International Dictionary 610 (2d ed. 1959) (unabridged). See The

Compact Oxford English Dictionary 351 (2d ed. 1991) (“in the course of” means “in

the process of, during the progress of”); Webster’s New World Dictionary (4th

College ed. 2010) (“in the course of” means “in the progress or process of; during”).

See also Couch v. Red Roof Inns, 291 Ga. 359, 361 (1) (729 SE2d 378) (2012)

(consulting dictionary for plain meaning of word). Cf. Stokes v. Coweta County Bd.

of Ed., 313 Ga. 505, 508 (722 SE2d 118) (2012) (“in the course of employment” in

the context of worker’s compensation law means, among other things, “within the

period of employment”) (citation and punctuation omitted). Hence, we construe the


      18
          Courts accord considerable weight and deference to an agency’s
interpretation of its own rules and regulations. See Welker v. Ga. Dept. of Examiners
of Psychologists, 340 Ga. App. 853, 854 (1) (798 SE2d 368) (2017). But, that rule of
deference does not apply in this case because the Commission has not provided an
interpretation of the phrase “in the course of professional practice.” See, e. g., Aqua
Products v. Matal, 872 F3d 1290, 1318 (V) (2) (a) (Fed. Cir. 2017) (judicial
deference “does not apply where an agency has not actually addressed the issue it
purports to be within its discretion to address”); Northern Air Cargo v. U. S. Postal
Svc., 674 F3d 852, 860 (III) (D.C. Cir. 2012) (judicial deference does not apply where
agency “never actually advanced any interpretation”).

                                          32
phrase “in the course of professional practice” to mean during the time of professional

practice of an educator.

      In the present case, however, the uncontroverted evidence presented at the

administrative hearing shows that Quigg was involved in the alteration of her

daughter’s transcript to reflect personal fitness course credit after she was no longer

serving as superintendent and had retired from the School District. Moreover, the ALJ

and Commission expressly found that Quigg’s efforts to have her daughter’s

transcript change occurred “[a]fter [Quigg] was removed as Superintendent.” Under

these circumstances, the ALJ and Commission erred in concluding that Quigg

violated Ethics Code Standard 4 with respect to the issue of personal fitness course

credit and sanctioning her for that alleged misconduct because Quigg was not acting

“in the course of professional practice.” Ga. Comp. R. & Regs., r. 505-6-.01 (3) (d)

(2) (2010). See generally Welker, 340 Ga. App. at 854 (1) (even if there is evidence

to support an agency’s factual findings, the court also must “examine the soundness

of the conclusions of law drawn from the findings of fact supported by any

evidence”) (citation and punctuation omitted). We therefore reverse the superior

court’s order to the extent that it affirmed the Commission’s decision sanctioning

Quigg for violating the Ethics Code based on the revision to her younger daughter’s

                                          33
transcript to reflect personal fitness course credit, and we remand to the superior court

for further action consistent with this opinion.

      Judgment affirmed in part, reversed in part, and case remanded with direction.

McMillian and Mercier, JJ., concur.




                                           34